Title: To Benjamin Franklin from James and Ann Overall: Assignment, 11 July 1761
From: Overall, James,Overall, Ann
To: Franklin, Benjamin


          July 11, 1761
          Abstract: Ann Overall, wife of James Overall of Wellingborough [England], clockmaker, is niece and heir-at-law of Thomas Hine [here spelled “Hind”] late of Philadelphia, shoemaker, deceased, she being the only child and heir-at-law of Janes [illegible], her late mother, deceased, who was only surviving sister and heir-at-law of the said Thomas Hine. Whereas, by indenture dated July 30, 1760, between James and Ann Overall and John Overall of Wellingborough and by fine agreed to and since levied, “All the Messuages Cottages Land Tenements Plantations and Hereditaments” of James and Ann Overall in Philadelphia or elsewhere in Pennsylvania formerly belonging to Hine and by his death descended to Ann, were conveyed to the use of such person or persons as James and Ann Overall might, during their joint lives, grant them to by deed or other properly executed writing; and whereas Benjamin Franklin “of Philadelphia aforesaid now residing in Craven Street in the City of Westminster Esqr.” has contracted with the Overalls for the purchase of the fee and inheritance of the house and lot hereinafter mentioned for £350, this indenture witnesses that James Overall and Ann his wife, acknowledging receipt of the said £350, do, and each of them does, grant and sell to Franklin all that messuage and lot on the north side of High Street, Philadelphia, bounded east by the lot of William Biles, west by the lot late of Sarah Read, widow, north by other land of Sarah Read, and south by High Street, which said house and lot were lately in the occupation of Mary Jacobs, with the appurtenances and all other lots and houses of James and Ann Overall, or either of them, in Philadelphia. The Overalls declare that the fine or fines shall inure “to the only Use and absolute Behoof” of Franklin, his heirs and assigns forever. Each of the Overalls covenants that one or both of them has the right to convey this property and that they or others claiming under them will upon request perform all reasonable acts for the further perfecting this grant, provided the person or persons making such further assurance be not required to travel more than ten miles from his or her place of abode. Signed, sealed, and delivered by James Overall and Ann Overall (first being duly stamped) in the presence of A. Winterbottom, Old Broad Street, London, and Thos. Coulthard, Clk. to Mr. Winterbottom. A receipt follows for £350 from Franklin dated the same day. Acknowledged, also the same day, by James Overall and (separately and privately) by Ann Overall before Sir Thomas Blakiston, Lord Mayor of London, who also certifies that Abraham Winterbottom appeared before him the same day and made oath (which follows) that the Overalls signed in the presence of the two witnesses and that his and Thos. Coulthard’s signatures are in their own handwritings. Recorded Dec. 12, 1761.
        